Citation Nr: 1220734	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  05-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than January 10, 2004, for the grant of Chapter 30 educational benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to April 2002, with subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to Chapter 30 educational benefits effective January 10, 2004 through October 12, 2005.  A notice of disagreement was filed in February 2005 with regard to the effective date assigned, a statement of the case was issued in May 2005, and a substantive appeal was received in August 2005.  The Veteran requested a Board hearing which was scheduled in April 2012; however, the Veteran failed to appear.


FINDINGS OF FACT

1.  On January 10, 2005, the Veteran filed a claim for education benefits for correctional officer training at Evans Correctional Institute.  

2.  The Veteran's training began on October 13, 2003, and was approved for payment of VA Educational Assistance effective January 10, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 2005, for payment of education benefits under 10 U.S.C. Chapter 1606 have not been met.  38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. § 21.7631 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the instant case, the Veteran has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  The Board thus finds that any duties to notify and assist owed him have been fulfilled.  As explained below, the claim is being denied as a matter of law.  Hence, the duty to notify and assist provisions of the VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the duties imposed by the VCAA do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence).

Criteria & Analysis

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b). 

A claim is a formal claim when the claimant (or an authorized representative) files the claim with VA, and (1) the claim is a claim for educational assistance; an increase in educational assistance; or an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) and the claim is filed on that form.  38 C.F.R. § 21.1029(d). 

The term informal claim means any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance; or a claim from an individual or from an authorized representative on that individual's behalf for a benefit that is filed in a document other than in the prescribed form.  38 C.F.R. § 21.1029(e)(1).  The act of enrolling in an approved educational institution or training establishment is not an informal claim.  38 C.F.R. § 21.1029(e)(4).

According to 38 C.F.R. § 20.7631(a), when an eligible reservist enters or reenters into training (including a reentrance following a change of program or educational institution), the commencing date of his or her award of educational assistance will be determined as follows:

(1) If the award is the first award of educational assistance for the program of education the reservist is pursuing, the commencing date of the award of educational assistance is the latest of: 

(i) The date the educational institution certifies under paragraph (b) or (c) of this section;

(ii) One year before the date of claim as determined by § 21.1029(b);

(iii) The effective date of the approval of the course, or one year before the date VA receives the approval notice whichever is later; or

(2) If the award is the second or subsequent award of educational assistance for the program of education the reservist is pursuing, the effective date of the award of educational assistance is the later of: 

      (i) The date the educational institution certifies under paragraph (b) or (c) of this section; or
      
(ii) The effective date of the approval of the course, or one year before the VA receives the approval notice, which is later.  

On April 4, 2004, the Veteran completed and signed VA Form 22-1995, Request for Change of Program or Place of Training, indicating that he was going to attend Evans Correctional Institution beginning October 13, 2003 through October 13, 2005.  On June 18, 2004, the certifying official signed VA Form 22-1999, Enrollment Certification.  On July 19, 2004, a Veterans Education Coordinator signed an Apprenticeship/On-the-Job Training Agreement from the South Carolina Commission on Higher Education (SCCHE), Student Services Division-State Approving Agency, which reflects the wage schedule and the training dates of October 13, 2003 to October 13, 2005.  Such document also contains the signature of the Employer/Representative and the Veteran.  

The documents detailed hereinabove, constituting the Veteran's claim for educational benefits, contain a fax line at the top of each page which reflects that on January 10, 2005, SCCHE faxed the documents to the Atlanta RO.  The January 2005 RO decision also states that the claim was received on January 10, 2005.  

The Veteran had been awarded educational benefits prior to this period, but this was the first time the Veteran had filed a claim for an apprenticeship/on-the-job training program.  As the Veteran's claim for educational benefits was received on January 10, 2005, the earliest date in which the award of educational assistance for his on-the-job training program could be awarded was January 10, 2004, which constitutes the one year period before the date of claim was received by the Atlanta RO.  As noted, the Board must look to the "latest" date in determining the proper commencement date.  See 38 C.F.R. § 20.7631(a).  

The record reflects that the Veteran's VA educational claim documents were completed and signed by the certifying official in June 2004, and completed and signed by the SCCHE Veterans Education Coordinator in July 2004.  It is not clear the basis for the Veteran's claim not being faxed to the Atlanta RO until January 10, 2005; the Veteran has asserted that the documents could have been lost or misplaced.  The fact remains, however, that a "claim" was not received by the Atlanta RO until January 10, 2005.  Any errors made by SSCHE, the certifying official, or the Veteran prior to the filing of the claim cannot provide the basis for an earlier commencing date of an award.  The Board notes that the United States Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385; Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, the Veteran's lack of knowledge cannot provide the basis for an effective date earlier than January 10, 2004.  

The legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  In this case, the effective date of the approval of the apprenticeship/on-the-job training course is January 10, 2004, and the commencement date of the award of educational assistance cannot be before that date. 

While the Board is sympathetic to the Veteran's contentions, it is bound by applicable statutes enacted by Congress and by VA regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  As the disposition of this claim is based on the law, and not on the facts of the case, the Veteran's claim for an effective date prior to January 10, 2004, specifically an effective of October 10, 2003, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to an effective date earlier than January 10, 2004, for the grant of Chapter 30 educational benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


